DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 9/21/2022.
Claims 1-24 are amended.
Claims 25-35 are added.
Claims 1-35 are pending.
Claims 1-3, 5-15, 17-26, and 28-35 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The Examiner thanks Applicant for helping to ensure the clarity of the record by submitting replacement drawings and by pointing to specific portions of the specification of the disclosure as originally filed in order to clear up the Examiner's uncertainty with respect to "VDISK 235" of FIG. 2 and "VDISK 235" of FIG. 5.  The Examiner therefore respectfully withdraws the objections to the drawings made in the non-final Office action dated 5/26/2022.

Specification
The Examiner thanks Applicant for submitting a replacement Abstract and therefore respectfully withdraws the objection to the specification of the disclosure of the instant application made in the non-final Office action dated 5/26/2022.

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for helping to ensure the clarity of the record by amending claims 3 and 15 to cure the rejection of claims 3 and 15 under 35 U.S.C. §112(b) made in the non-final Office action dated 5/24/2022 and therefore respectfully withdraws the rejection of claims 3 and 15 under 35 U.S.C. §112(b) made therein. 

Claim Rejections - 35 USC § 103
Claims 1, 5-9, 11, 13, 17-21, 23-24, 28-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature "The Nutanix Bible" ("Poitras"), as cited on the IDS dated 3/31/2019, in view of USPGPUB 2016/0350013 ("Aron"), as cited on the IDS dated 9/26/2022.
As per claim 1, Poitras substantially teaches a non-transitory computer readable medium including program instructions for execution on a processor (Poitras, pages 305-307, sections "Node Architecture," "KVM Architecture," and "Processor generation compatibility;" and Figures 13-1 and 13-2, where an Acropolis Hypervisor (AHV) of Poitras executes on a node comprising a CPU (i.e., a processor) that executes instructions for performing operations for maintaining and managing a cluster using the principles of Poitras), the program instructions configured to:
record, at a frontend of a first node of a cluster, metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster: (Poitras, pages 157-158, sections "OpLog" and "Extent Store;" and pages 172-176, section "Metadata;" pages 178-18, section "Data Path Resiliency;" and Figures 11-27, 11-28, and 11-29, where the OpLog is similar to a filesystem journal and is built as a staging area to handle bursts of random write, coalesce them, and then sequentially drain the data to the extent store.   The extent store is the persistent bulk storage to which data that is drained from the OpLog is written or which directly stores sequential data that bypasses the OpLog.  Using the Cassandra system of Poitras, the Nutanix system maintains both local and global metadata that respectively denotes placement (i.e., location) of data on a virtual or physical disk of a node (local metadata) and vDisk block maps available to any Controller Virtual Machine (CVM) (for global metadata).  The Examiner notes local metadata clearly describes a location on a virtual disk of a node of a cluster.  The Examiner further notes that the use of the Cassandra system clearly indicates the use of a front-end of a first node of the cluster.  Poitras therefore substantially teaches record, at a frontend of a first node of a cluster, metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster);
update continuously, at a second node of the cluster, a copy of the metadata using updates of the metadata from the first node: (Poitras, pages 172-176, section "Metadata;" and Figures 11-27, 11-28, and 11-29, where the Nutanix system of Poitras uses a heavily modified Cassandra platform to replicate metadata in a ring-like structure to replicate metadata to multiple nodes of a cluster.  As illustrated by (Poitras, Figure 11-27), a metadata update to metadata of node 1 is propagated to node 2 from node 1; from node 2 to node 3, …, in a clockwise manner throughout the ring until the metadata update has been replicated to all nodes in the ring.  This process occurs whenever a metadata update occurs (i.e., continuously, whenever metadata is updated) to any node in the cluster in order to ensure that metadata is replicated across multiple nodes in the event of failure of one or more nodes.  Poitras therefore substantially teaches update continuously, at a second node of the cluster, a copy of the metadata using updates of the metadata from the first node); and 
in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk using the updated copy of the metadata: (Poitras, pages 165-168, where data and metadata are replicated across blocks to ensure that the Nutanix system can continue to run (e.g., to process read and write I/O requests) using other nodes in the cluster without interruption if a block (i.e., one or more nodes, such as the first node, that contain requested data or metadata) fails.  Poitras therefore substantially teaches in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk using the updated copy of the metadata).
Poitras does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Aron teaches method and system for implementing a distribute operations log.
As per claim 1, Aron particularly teaches:
record, at a frontend of a first node of a cluster, index metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach recording, at a frontend of a first node of a cluster, index metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches recording, at a frontend of a first node of a cluster, metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster.  The combination of Aron with Poitras therefore particularly teaches record, at a frontend of a first node of a cluster, index metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster).
update continuously, at a second node of the cluster, a copy of the index metadata using updates of the index metadata from the first host: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the index metadata is updated across nodes of a cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches replication across nodes of a cluster (i.e., continuously updating nodes across the cluster in order to replicate data across the cluster).  The combination of Aron with Poitras therefore particularly teaches update continuously, at a second node of the cluster, a copy of the index metadata using updates of the index metadata from the first host); and
in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk using the updated copy of the index metadata: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the index metadata is updated across node of a cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches recovery from node failure to allow uninterrupted I/O access to data.  The combination of Aron with Poitras therefore particularly teaches in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk using the updated copy of the index metadata).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Aron and Poitras before them before the instant application was effectively filed, to modify the system of Poitras to include the principles of Aron of implementing a distributed operations log with metadata that is indexed across multiple nodes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing an improved approach for implementing a storage system provides significant and nontrivial reductions with respect to delays and latency (Aron, paragraph 0010).
As per claim 5, the rejection of claim 1 is incorporated, and Poitras further substantially teaches:
wherein the metadata is organized as a tree data structure according to offset ranges of the vdisk: (Poitras, page 377, "Figure;" and page 380, "Figure" and associated text, where objects (e.g., data and metadata) may fit in a chunk of a single vDisk region identified by a region id, an offset within the region, and a length.  As illustrated in (Poitras, page 377, "Figure"), objects are clearly stored in a hierarchy (e.g., a tree structure, as illustrated by Figure) of buckets.  Poitras therefore substantially teaches wherein the metadata is organized as a tree data structure according to offset ranges of the vdisk).
Aron further particularly teaches:
wherein the index metadata is organized as a tree data structure according to offset ranges of the vdisk: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the index metadata is updated across node of a cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches metadata organized as a tree data structure using offset ranges of the vdisk.  The combination of Aron with Poitras therefore particularly teaches wherein the index metadata is organized as a tree data structure according to offset ranges of the vdisk).
As per claim 6, the rejection of claim 1 is incorporated, and Poitras further substantially teaches wherein the program instructions for execution on the processor are further configured to:
coalesce random write accesses of the operations log into batches, wherein metadata is not recorded for sequential write accesses; and remove metadata corresponding to the batched write accesses that are drained to the backend of the cluster: (Poitras, pages 157-158, sections "OpLog" and "Extent Store;" and pages 172-176, section "Metadata;" pages 178-18, section "Data Path Resiliency;" and Figures 11-27, 11-28, and 11-29, where the OpLog is similar to a filesystem journal and is built as a staging area to handle bursts of random write, coalesce them, and then sequentially drain the data to the extent store.   The extent store is the persistent bulk storage to which data that is drained from the OpLog is written or which directly stores sequential data that bypasses the OpLog.  Using the Cassandra system of Poitras, the Nutanix system maintains both local and global metadata that respectively denotes placement (i.e., location) of data on a virtual or physical disk of a node (local metadata) and vDisk block maps available to any Controller Virtual Machine (CVM) (for global metadata).  The Examiner notes local metadata clearly describes a location on a virtual disk of a node of a cluster.  The Examiner notes that sequential write operations bypass the OpLog, so metadata for sequential write operations is not written to the OpLog.  The Examiner further notes that random writes are coalesced in the OpLog and then written to the extent store as sequential write operations.  While Poitras does not appear to explicitly teach that metadata corresponding to coalesced random writes is removed from the OpLog after the coalesced random writes have been drained from the OpLog, the Examiner notes that sequential writes that bypass the OpLog do not have data corresponding to the sequential writes written to the OpLog; it thus would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed that metadata corresponding to drained coalesced write operations would also no longer be stored in (i.e., be removed from) the OpLog.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system storage usage efficiency by removing from the OpLog metadata that is no longer needed.  Poitras therefore substantially teaches coalesce random write accesses of the operations log into batches, wherein metadata is not recorded for sequential write accesses; and remove metadata corresponding to the batched write accesses that are drained to the backend of the cluster).
coalesce random write accesses of the operations log into batches, wherein the index metadata is not recorded for sequential write accesses: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that coalescing random write accesses of the operations log into batches, wherein index metadata is not recorded for sequential write accesses, the system of Aron does maintain an index, and the system of Poitras clearly teaches coalescing random write accesses of the operations log into batches, wherein the metadata is not recorded for sequential write accesses.  The combination of Aron with Poitras therefore particularly teaches coalesce random write accesses of the operations log into batches, wherein the index metadata is not recorded for sequential write accesses); and
remove the index metadata corresponding to the batched write accesses that are drained to the backend of the cluster: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that removing the index metadata corresponding to the batched write access that are drained to the backend of the cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches removing metadata corresponding to the batched write accesses that are drained to the backend of the cluster.  The combination of Aron with Poitras therefore particularly teaches remove the index metadata corresponding to the batched write accesses that are drained to the backend of the cluster).
As per claim 7, the rejection of claim 1 is incorporated, and Poitras further substantially teaches:
wherein the program instructions configured to fail over include program instructions further configured to: synchronize, at the second node, the updated copy of the metadata by applying only a last update from the first node: (Poitras, pages 264-266, section "Metro Availability" and Figures 11-45 and 11-46, where when a link failure occurs (i.e., a remote cluster of nodes has failed from the perspective of a local cluster of nodes), cluster nodes are re-synchronized using only delta data (i.e., only latest updates).  Poitras therefore substantially teaches wherein the program instructions configured to fail over include program instructions further configured to: synchronize, at the second node, the updated copy of the metadata by applying only a last update from the first node). 
Lin further particularly teaches:
synchronize, at the second node, the updated copy of the index metadata by applying only a last update from the first node: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach synchronizing, at the second node, the updated copy of the index metadata by applying only a last update from the first node, the system of Aron does maintain an index, and the system of Poitras clearly teaches synchronizing, at the second node, the updated copy of the index metadata by applying only a last update from the first node.  The combination of Aron with Poitras therefore particularly teaches synchronize, at the second node, the updated copy of the index metadata by applying only a last update from the first node).
As per claim 8, the rejection of claim 1 is incorporated, and Poitras further substantially teaches wherein the program instructions for execution on the processor are further configured to:
store the updates of the metadata on a metadata store of the cluster, wherein the second node retrieves the updates from the metadata store: (Poitras, pages 172-176, section "Metadata;" and Figures 11-27, 11-28, and 11-29, where the Nutanix system of Poitras uses a heavily modified Cassandra platform to replicate metadata in a ring-like structure to replicate metadata to multiple nodes of a cluster.  As illustrated by (Poitras, Figure 11-27), a metadata update to metadata of node 1 is propagated to node 2 from node 1; from node 2 to node 3, …, in a clockwise manner throughout the ring until the metadata update has been replicated to all nodes in the ring.  This process occurs whenever a metadata update occurs (i.e., continuously, whenever metadata is updated) to any node in the cluster in order to ensure that metadata is replicated across multiple nodes in the event of failure of one or more nodes.  The Examiner notes that a second node of the cluster receives metadata and updates thereto from a first node of the cluster; the first node of the cluster is thus a metadata store from which the second node retrieves updates to metadata that is replicated to the second node.  Poitras therefore substantially teaches store the updates of the metadata on a metadata store of the cluster, wherein the second node retrieves the updates from the metadata store).
Lin further particularly teaches:
store the updates of the index metadata on a metadata store of the cluster, wherein the second node retrieves the updates from the metadata store: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach storing the updates of the index metadata on a metadata store of the cluster, wherein the second node retrieves the updates from the metadata store, the system of Aron does maintain an index, and the system of Poitras clearly teaches storing the updates of the metadata on a metadata store of the cluster, wherein the second node retrieves the updates from the metadata store.  The combination of Aron with Poitras therefore particularly teaches store the updates of the index metadata on a metadata store of the cluster, wherein the second node retrieves the updates from the metadata store).
As per claim 9, the rejection of claim 8 is incorporated, and Poitras further substantially teaches wherein the program instructions for execution on the processor are further configured to:
update appropriate metadata in the metadata store indicating a latest update applied to the copy of the metadata at the second node: (Poitras, pages 264-266, section "Metro Availability" and Figures 11-45 and 11-46, where when a link failure occurs (i.e., a remote cluster of nodes has failed from the perspective of a local cluster of nodes), cluster nodes are re-synchronized using only delta data (i.e., only latest updates).  Poitras therefore substantially teaches update appropriate metadata in the metadata store indicating a latest update applied to the copy of the metadata at the second node).
Lin further particularly teaches:
update appropriate index metadata in the metadata store indicating a latest update applied to the copy of the index metadata at the second node: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach updating appropriate index metadata in the metadata store indicating a latest update applied to the copy of the index metadata at the second node, the system of Aron does maintain an index, and the system of Poitras clearly teaches updating appropriate metadata in the metadata store indicating a latest update applied to the copy of the metadata at the second node.  The combination of Aron with Poitras therefore particularly teaches update appropriate index metadata in the metadata store indicating a latest update applied to the copy of the index metadata at the second node).
As per claim 11, the rejection of claim 1 is incorporated, and Poitras further substantially teaches:
wherein the updates of metadata are replicated across nodes of the cluster according to a replication factor: (Poitras, page 163, section "Global Metadata," where global metadata is replicated across multiple nodes of a cluster based on a plication factor that is dependent on cluster size.  Poitras therefore substantially teaches wherein the updates of metadata are replicated across nodes of the cluster according to a replication factor).
Lin further particularly teaches:
wherein the updates of the index  metadata are replicated across nodes of the cluster according to a replication factor: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach wherein the updates of the index  metadata are replicated across nodes of the cluster according to a replication factor, the system of Aron does maintain an index, and the system of Poitras clearly teaches wherein the updates of metadata are replicated across nodes of the cluster according to a replication factor.  The combination of Aron with Poitras therefore particularly teaches wherein the updates of the index  metadata are replicated across nodes of the cluster according to a replication factor).
As per claim 13, Poitras substantially teaches a method (Poitras, pages 305-307, sections "Node Architecture," "KVM Architecture," and "Processor generation compatibility;" and Figures 13-1 and 13-2, where an Acropolis Hypervisor (AHV) of Poitras executes on a node comprising a CPU (i.e., a processor) that executes instructions for performing operations for maintaining and managing a cluster using the principles of Poitras) comprising:
recording, at a front-end of a first node of a cluster, metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster: (Poitras, pages 157-158, sections "OpLog" and "Extent Store;" and pages 172-176, section "Metadata;" pages 178-18, section "Data Path Resiliency;" and Figures 11-27, 11-28, and 11-29, where the OpLog is similar to a filesystem journal and is built as a staging area to handle bursts of random write, coalesce them, and then sequentially drain the data to the extent store.   The extent store is the persistent bulk storage to which data that is drained from the OpLog is written or which directly stores sequential data that bypasses the OpLog.  Using the Cassandra system of Poitras, the Nutanix system maintains both local and global metadata that respectively denotes placement (i.e., location) of data on a virtual or physical disk of a node (local metadata) and vDisk block maps available to any Controller Virtual Machine (CVM) (for global metadata).  The Examiner notes local metadata clearly describes a location on a virtual disk of a node of a cluster.  The Examiner further notes that the use of the Cassandra system clearly indicates the use of a front-end of a first node of the cluster.  Poitras therefore substantially teaches recording, at a front-end of a first node of a cluster, metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster); 
updating continuously, at a second node of the cluster, a copy of the metadata using updates of the metadata from the first node: (Poitras, pages 172-176, section "Metadata;" and Figures 11-27, 11-28, and 11-29, where the Nutanix system of Poitras uses a heavily modified Cassandra platform to replicate metadata in a ring-like structure to replicate metadata to multiple nodes of a cluster.  As illustrated by (Poitras, Figure 11-27), a metadata update to metadata of node 1 is propagated to node 2 from node 1; from node 2 to node 3, …, in a clockwise manner throughout the ring until the metadata update has been replicated to all nodes in the ring.  This process occurs whenever a metadata update occurs (i.e., continuously, whenever metadata is updated) to any node in the cluster in order to ensure that metadata is replicated across multiple nodes in the event of failure of one or more nodes.  Poitras therefore substantially teaches updating continuously, at a second node of the cluster, a copy of the metadata using updates of the metadata from the first node); and
in response to a failure of the first node, failing over to the second node without interruption of servicing read access directed to the vdisk using the updated copy of the metadata: (Poitras, pages 165-168, where data and metadata are replicated across blocks to ensure that the Nutanix system can continue to run (e.g., to process read and write I/O requests) using other nodes in the cluster without interruption if a block (i.e., one or more nodes, such as the first node, that contain requested data or metadata) fails.  Poitras therefore substantially teaches in response to a failure of the first node, failing over to the second node without interruption of servicing read access directed to the vdisk using the updated copy of the metadata).
Poitras does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Aron teaches method and system for implementing a distribute operations log.
As per claim 13, Aron particularly teaches: 
recording, at a front-end of a first node of a cluster, index metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach recording, at a frontend of a first node of a cluster, index metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches recording, at a frontend of a first node of a cluster, metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster.  The combination of Aron with Poitras therefore particularly teaches recording, at a front-end of a first node of a cluster, index metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster);
updating continuously, at a second node of the cluster, a copy of the index metadata using updates of the index metadata from the first node: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the index metadata is updated across nodes of a cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches replication across nodes of a cluster (i.e., continuously updating nodes across the cluster in order to replicate data across the cluster).  The combination of Aron with Poitras therefore particularly teaches updating continuously, at a second node of the cluster, a copy of the index metadata using updates of the index metadata from the first node); and
in response to a failure of the first node, failing over to the second node without interruption of servicing read accesses directed to the vdisk using the updated copy of the index metadata: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the index metadata is updated across node of a cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches recovery from node failure to allow uninterrupted I/O access to data.  The combination of Aron with Poitras therefore particularly teaches in response to a failure of the first node, failing over to the second node without interruption of servicing read accesses directed to the vdisk using the updated copy of the index metadata).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Aron and Poitras before them before the instant application was effectively filed, to modify the system of Poitras to include the principles of Aron of implementing a distributed operations log with metadata that is indexed across multiple nodes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing an improved approach for implementing a storage system provides significant and nontrivial reductions with respect to delays and latency (Aron, paragraph 0010).
As per claim 17, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 17 is substantially the same as that of claim 5.  Claim 17 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 5.
As per claim 18, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 18 is substantially the same as that of claim 6.  Claim 18 is therefore rejected using the same references and reasoning, mutatis mutandis¸ as used in the rejection of claim 6.
As per claim 19, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 19 is substantially the same as that of claim 7.  Claim 19 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 7. 
As per claim 20, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 20 is substantially the same as that of claim 8.  Claim 20 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 8. 
As per claim 21, the rejection of claim 20 is incorporated, and the Examiner notes that the language of claim 21 is substantially the same as that of claim 9.  Claim 21 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 9.
As per claim 23, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 23 is substantially the same as that of claim 11.  Claim 23 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 11.
As per claim 24, Poitras substantially teaches an apparatus comprising:
a cluster of nodes each having a processor and storage; and a network interconnecting the nodes and connecting to a client, wherein the processors of the nodes are configured to: (Poitras, pages 305-308, sections "Node Architecture," "KVM Architecture," "Processor generation compatibility," and "Networking;" and Figures 13-1 and 13-2, where an Acropolis Hypervisor (AHV) of Poitras executes on a node comprising a CPU (i.e., a processor) that executes instructions for performing operations for maintaining and managing a cluster that uses networked Virtual Machines (VMs) using the principles of Poitras.  Poitras therefore substantially teaches a cluster of nodes each having a processor and storage; and a network interconnecting the nodes and connecting to a client, wherein the processors of the nodes are configured to);
record, at a front-end of a first node, metadata corresponding to write accesses having data from the client directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster: (Poitras, pages 157-158, sections "OpLog" and "Extent Store;" and pages 172-176, section "Metadata;" pages 178-18, section "Data Path Resiliency;" and Figures 11-27, 11-28, and 11-29, where the OpLog is similar to a filesystem journal and is built as a staging area to handle bursts of random write, coalesce them, and then sequentially drain the data to the extent store.   The extent store is the persistent bulk storage to which data that is drained from the OpLog is written or which directly stores sequential data that bypasses the OpLog.  Using the Cassandra system of Poitras, the Nutanix system maintains both local and global metadata that respectively denotes placement (i.e., location) of data on a virtual or physical disk of a node (local metadata) and vDisk block maps available to any Controller Virtual Machine (CVM) (for global metadata).  The Examiner notes local metadata clearly describes a location on a virtual disk of a node of a cluster.  The Examiner further notes that the use of the Cassandra system clearly indicates the use of a front-end of a first node of the cluster.  Poitras therefore substantially teaches record, at a front-end of a first node, metadata corresponding to write accesses having data from the client directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster);
update continuously, at a second node, a copy of the metadata using updates of the metadata from the first node: (Poitras, pages 172-176, section "Metadata;" and Figures 11-27, 11-28, and 11-29, where the Nutanix system of Poitras uses a heavily modified Cassandra platform to replicate metadata in a ring-like structure to replicate metadata to multiple nodes of a cluster.  As illustrated by (Poitras, Figure 11-27), a metadata update to metadata of node 1 is propagated to node 2 from node 1; from node 2 to node 3, …, in a clockwise manner throughout the ring until the metadata update has been replicated to all nodes in the ring.  This process occurs whenever a metadata update occurs (i.e., continuously, whenever metadata is updated) to any node in the cluster in order to ensure that metadata is replicated across multiple nodes in the event of failure of one or more nodes.  Poitras therefore substantially teaches update continuously, at a second node, a copy of the metadata using updates of the metadata from the first node); and 
in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk from the client using the updated copy of the metadata: (Poitras, pages 165-168, where data and metadata are replicated across blocks to ensure that the Nutanix system can continue to run (e.g., to process read and write I/O requests) using other nodes in the cluster without interruption if a block (i.e., one or more nodes, such as the first node, that contain requested data or metadata) fails.  Poitras therefore substantially teaches in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk from the client using the updated copy of the metadata). 
Poitras does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Aron teaches method and system for implementing a distribute operations log.
As per claim 24, Aron particularly teaches:
record, at a front-end of a first node, index metadata corresponding to write accesses having data from the client directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach recording, at a frontend of a first node of a cluster, index metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches recording, at a frontend of a first node of a cluster, metadata corresponding to write accesses having data directed to a virtual disk (vdisk) of the cluster, the metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster.  The combination of Aron with Poitras therefore particularly teaches record, at a front-end of a first node, index metadata corresponding to write accesses having data from the client directed to a virtual disk (vdisk) of the cluster, the index metadata locating the data cached in an operations log prior to persistent storage of the data at a backend of the cluster);
update continuously, at a second node, a copy of the index metadata using updates of the index metadata from the first node: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the index metadata is updated across nodes of a cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches replication across nodes of a cluster (i.e., continuously updating nodes across the cluster in order to replicate data across the cluster).  The combination of Aron with Poitras therefore particularly teaches update continuously, at a second node, a copy of the index metadata using updates of the index metadata from the first node); and
in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk from the client using the updated copy of the index metadata: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the index metadata is updated across node of a cluster, the system of Aron does maintain an index, and the system of Poitras clearly teaches recovery from node failure to allow uninterrupted I/O access to data.  The combination of Aron with Poitras therefore particularly teaches in response to a failure of the first node, fail over to the second node without interruption of servicing read accesses directed to the vdisk from the client using the updated copy of the index metadata).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Aron and Poitras before them before the instant application was effectively filed, to modify the system of Poitras to include the principles of Aron of implementing a distributed operations log with metadata that is indexed across multiple nodes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing an improved approach for implementing a storage system provides significant and nontrivial reductions with respect to delays and latency (Aron, paragraph 0010).
As per claim 28, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 28 is substantially the same as that of claim 5.  Claim 28 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 5.
As per claim 29, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 29 is substantially the same as that of claim 6.  Claim 29 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 6.
As per claim 30, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 30 is substantially the same as that of claim 7.  Claim 30 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 7.
As per claim 31, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 31 is substantially the same as that of claim 8.  Claim 31 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 8.
As per claim 32, the rejection of claim 31 is incorporated, and the Examiner notes that the language of claim 32 is substantially the same as that of claim 9.  Claim 32 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 9.
As per claim 34, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 34 is substantially the same as that of claim 11.  Claim 34 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 11.

Claims 2-3, 10, 12, 14-15, 22, 25-26, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature "The Nutanix Bible" ("Poitras"), as cited on the IDS dated 3/31/2019, in view of USPGPUB 2016/0350013 ("Aron"), as cited on the IDS dated 9/26/2022, and further in view of USPGPUB 20070250672 ("Stroberger").
As per claim 2, the rejection of claim 1 is incorporated, and Poitras further substantially teaches wherein the program instructions for execution on the processor are further configured to:
batch the write accesses into episode files, wherein the updates of the metadata correspond to the episode files: (Poitras, pages 157-158 and 166, where the OpLog of Poitras is used to buffer random data and metadata write operations, coalesce them, and then sequentially drain (i.e., write) the coalesced random writes to the extent store (i.e., persistent storage of nodes of the cluster).  As noted by (Poitras, page 166), 1GB of vDisk data is an episode of write data; since random writes are coalesced (i.e., condensed into episodes of batched writes) and then sequentially drained (i.e., written) to the extent store, the random writes have been divided into episode files that are written in batches to the extent store.  Poitras therefore substantially teaches batch the write accesses into episode files, wherein the updates of the metadata correspond to the episode files).
Aron further particularly teaches:
wherein the updates of the index metadata correspond to the episode files: (Aron, Abstract; and paragraph 0034, where the system of Aron uses a fast storage layer to improve data access response times by maintaining an in-memory index in the fast storage layer to track all outstanding writes to a vdisk.  While Aron does not appear to explicitly teach that the updates of the index metadata correspond to the episode files, the system of Aron does maintain an index, and the system of Poitras clearly teaches wherein the updates of the metadata correspond to the episode files.  The combination of Aron with Poitras therefore particularly teaches wherein the updates of the index metadata correspond to the episode files). 
Neither Poitras nor Aron appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Stroberger teaches distributed storage array.
As per claim 2, Stroberger particularly teaches:
each associated with a timestamp: (Stroberger, Abstract; Fig. 4; and paragraphs 0024-0027, where each batch entry for a batch 400 write operations is created after completion of a batch write command and comprises timestamp 420 that indicates a time when the batch entry was created (i.e., a time at which the write operation associated with the batch entry was completed).  Stroberger therefore particularly teaches each associated with a timestamp).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Stroberger, Aron, and Poitras before them before the instant application was effectively filed, to modify the combination of Aron with Poitras to include the principles of Stroberger of including timestamps.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a write logging method that allows write operations to be replayed at other storage (e.g., remote storage) independent of the virtual disk to which the write operations were performed (Stroberger, paragraph 0024).
As per claim 3, the rejection of claim 1 is incorporated, but neither Poitras nor Aron appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Stroberger teaches distributed storage array.
As per claim 3, Stroberger particularly teaches:
wherein the program instructions configured to update continuously the copy of the index metadata include program instructions further configured to replay index metadata records proceeding from a newest entry backwards to older entries to construct the copy of the index metadata at the second node: (Stroberger, Abstract; Fig. 4; and paragraphs 0024-0027, where each batch entry for a batch 400 write operations is created after completion of a batch write command and comprises timestamp 420 that indicates a time when the batch entry was created (i.e., a time at which the write operation associated with the batch entry was completed).  The Examiner notes that the teachings of Stroberger of being able to reconstruct written data without needing to reference an original storage location implies that data (e.g., the metadata of Poitras) may be reconstructed by recopying data from a batch entry to a replication location instead of by referencing a current storage location.  The Examiner further notes that this means that data reconstruction would occur starting from newest data and proceeding to oldest data because that is the order in which data is written to a batch entry.  While Stroberger does not appear to explicitly teach performing operations on the metadata index records, the Examiner notes that the combination of Aron with Poitras clearly teaches index metadata distributed among nodes in a distributed system.  The addition of the principles of Stroberger of including timestamps in order to aid in reconstruction from newest backward to oldest results in wherein the program instructions configured to update continuously the copy of the index metadata include program instructions further configured to replay index metadata records proceeding from a newest entry backwards to older entries to construct the copy of the index metadata at the second node.  Stroberger therefore particularly teaches wherein the program instructions configured to update continuously the copy of the index metadata include program instructions further configured to replay index metadata records proceeding from a newest entry backwards to older entries to construct the copy of the index metadata at the second node).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Stroberger, Aron, and Poitras before them before the instant application was effectively filed, to modify the combination of Aron with Poitras to include the principles of Stroberger of including timestamps and storing batch data in records with the timestamps.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a write logging method that allows write operations to be replayed at other storage (e.g., remote storage) independent of the virtual disk to which the write operations were performed (Stroberger, paragraph 0024).
As per claim 10, the rejection of claim 1 is incorporated, but neither Poitras nor Aron appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Stroberger teaches distributed storage array.
As per claim 10, Stroberger particularly teaches wherein the program instructions for execution on the processor are further configured to:
send an identifier corresponding to each update of the index metadata from the first node to the second node: (Stroberger, Abstract; Fig. 4; and paragraphs 0024-0027, where each batch entry for a batch 400 write operations is created after completion of a batch write command and comprises timestamp 420 that indicates a time when the batch entry was created (i.e., a time at which the write operation associated with the batch entry was completed) and batch ID 410 (i.e., an identifier corresponding to batch 400).  While Stroberger does not appear to explicitly teach sending an identifier corresponding to each update of the index metadata from the first node to the second node, the Examiner notes that the combination of Aron with Poitras clearly teaches index metadata distributed among nodes in a distributed system.  The addition of the principles of Stroberger of including identifiers for distributing data in a distributed system to the combination of Aron with Poitras, which clearly teaches distributing index metadata from a first node to a second node results in send an identifier corresponding to each update of the index metadata from the first node to the second node.  Stroberger therefore particularly teaches send an identifier corresponding to each update of the index metadata from the first node to the second node).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Stroberger, Aron, and Poitras before them before the instant application was effectively filed, to modify the combination of Aron with Poitras to include the principles of Stroberger of including timestamps to identify a time and order in which updates occur.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a write logging method that allows write operations to be replayed at other storage (e.g., remote storage) independent of the virtual disk to which the write operations were performed (Stroberger, paragraph 0024).
As per claim 12, the rejection of claim 1 is incorporated, but neither Poitras nor Aron appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Stroberger teaches distributed storage array.
As per claim 12, Stroberger particularly teaches
wherein the program instructions configured to update continuously, at the second node of the storage cluster, the copy of the index metadata include program instructions further configured to: apply the updates of the index  metadata according to a timestamp included in the updates: (Stroberger, Abstract; Fig. 4; and paragraphs 0024-0027, where each batch entry for a batch 400 write operations is created after completion of a batch write command and comprises timestamp 420 that indicates a time when the batch entry was created (i.e., a time at which the write operation associated with the batch entry was completed) and batch ID 410 (i.e., an identifier corresponding to batch 400).  Stroberger therefore particularly teaches wherein the program instructions configured to update continuously, at the second node of the storage cluster, the copy of the index metadata include program instructions further configured to: apply the updates of the index  metadata according to a timestamp included in the updates).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Stroberger, Aron, and Poitras before them before the instant application was effectively filed, to modify the combination of Aron with Poitras to include the principles of Stroberger of including timestamps.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a write logging method that allows write operations to be replayed at other storage (e.g., remote storage) independent of the virtual disk to which the write operations were performed (Stroberger, paragraph 0024).
As per claim 14, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 14 is substantially the same as that of claim 2.  Claim 14 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 2.
As per claim 15, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 15 is substantially the same as that of claim 3.  Claim 15 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 3.
As per claim 22, the rejection of claim 13 is incorporated, and the Examiner notes that the language of claim 22 is substantially the same as that of claim 10.  Claim 22 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 10. 
As per claim 25, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 25 is substantially the same as that of claim 2.  Claim 25 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 2.
As per claim 26, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 26 is substantially the same as that of claim 3.  Claim 26 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 3.
As per claim 33, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 33 is substantially the same as that of claim 10.  Claim 33 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 10.
As per claim 35, the rejection of claim 24 is incorporated, and the Examiner notes that the language of claim 35 is substantially the same as that of claim 12.  Claim 35 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of claim 12.

Response to Arguments
In the Remarks dated 9/21/2022, Applicant substantially argues:
Neither Poitras nor Stroberger teaches or suggests each and every one of the limitations added via amendment because the general Nutanix extent metadata stored in the extent store of the Nutanix distributed file system is not the same as the claimed OpLog index metadata of the amended claims of the instant application.  Poitras teaches that OpLog data is synchronously replicated to other nodes but is silent with respect to replicating index metadata referencing write data of the OpLog to other nodes.  The index metadata of the amended claims of the instant application is replicated to other nodes in order to allow the other nodes to failover without interruption of I/O operations.
Applicant's arguments dated 9/21/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The Examiner notes that the new Aron reference, cited on Applicant's IDS dated 9/26/2022, in combination with Poitras and Stroberger clearly teaches each and every one of the limitations of the amended claims of the instant application.

Allowable Subject Matter
Claims 4, 16, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135